DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (device claims) in the reply filed on March 1, 2021 is acknowledged.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the figures are not black and white line drawings. The shaded drawings do not show the details of the claimed subject matter (see image below for example). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

    PNG
    media_image1.png
    210
    549
    media_image1.png
    Greyscale

Claim Objections
Claim 17 is objected to because of the following informalities:
Claim 17, line 3, it seems the “and” can be deleted. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-11, and 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers et al. (US 2014/0336656; “Rogers”).
In regards to claims 1-5 and 7-11, Rogers discloses a microfracture device (Fig. 5), comprising: a handle (502 and can be considered to include the portion that 504 points towards) having a body (502, 504) extending along a central longitudinal axis (542) with a proximal end (end that 502 points near) and a distal end (end that 540 points towards); a shaft (shaft sticking out of 540) connected to the distal end of the body (Fig. 5), the shaft having a distal tip (506); wherein the distal tip extends at first angle (angle of the tip 506) relative to the central longitudinal axis (Fig. 5); a sliding mechanism (508) slidably engaged with a surface of the body (Fig. 5; paragraph [0033]) and moveable between a first configuration and a second configuration (Fig. 5; paragraph [0033]); and wherein the sliding mechanism further comprises a striking surface (Fig. 3; 128 or could just be considered the upper surface of 508) extending 
In regards to claims 13-18, Rogers discloses a microfracture device (Fig. 5), comprising: a handle(502 and at least half of 504) having a body (502, 504) extending along a central longitudinal axis (542) with a proximal end (502) and a distal end (504); a channel (slot 540) extending through the body from the proximal end (proximal end can be from where 544 is all the way to proximal most end of the handle 502) to the distal end (from 544 and distal); a cavity within the channel (inner portion of slot 540); a sliding mechanism (508) movable within the channel over the cavity between a first configuration and a second configuration (Fig. 5; paragraph [0033]; note how 508 is “over” the distal portion of the slot/cavity); a shaft (Fig. 3; 122 is being considered the shaft) extending between a proximal raised portion (317) and a distal tip (128), the proximal raised portion removably connected within the cavity in the channel (Fig. 3 and 5; note how it connects to 208 in the same way it would connect to 508); and wherein the distal tip extends at an angle relative to the central longitudinal axis (Fig. 3). Wherein the distal tip extends at an angle equal to or less than 90 degrees relative to the central longitudinal axis (Fig. 3; axis of the striking tool). Wherein the distal tip extends at an angle greater than 90 degrees relative to the central longitudinal axis (Figs. 1 and 2; note how striking rod is angled like the distal pick portion; paragraph . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2014/0336656; “Rogers”).
In regards to claim 6, Rogers discloses the device as noted above.

Rogers Fig. 12 teaches a striking device (Fig. 12; 1215) that has a circular striking surface (1228) and a striking body (1214, 1215), the striking body having a rectangular cross-section (1214).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the circular hole of 508 to be the tongue and groove type connection as shown in Fig. 12, since both are well-known ways to connect a striking device to the tool (Figs. 5 and 12) and both would yield successful and predictable results.
In regards to claims 7 and 8, Rogers discloses the device as noted above.
However, the shaft in Fig. 5 is not curved like the Applicant’s shaft as seen in Figs. 1-3).
Rogers teaches in a different embodiment shown in Figs. 1 and 2 a distal end of the shaft having the same type of curved portion (104) like that of the Applicant’s. Once the modification is made, wherein in the second configuration, the distal sliding mechanism is positionable up to the curved portion of the shaft (Figs. 1 and 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to shaped the distal end of the shaft of Fig. 5 like that shown in Fig. 2, since this is a well-known shape of a microfracture pick that allows for the user to maneuver to tool and apply force to remove the bone as required (Fig. 1; paragraphs [0001]-[0012]).
In regards to claim 12, Rogers discloses the device as noted above.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to put the tip at 110 degrees relative to the central longitudinal axis, since this is a suitable angle (paragraph [0028]) and where the general conditions (i.e. angle distal tip) are disclosed, discovering the optimal and workable ranges (i.e. angles) only involves routine skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ZADE COLEY/Primary Examiner, Art Unit 3775